DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over RU 2523483 to Shevskij in View of JP-2005-035809 to Hideyuki.
Regarding Claims 3-7
	 Shevskij teaches a method of manufacturing a carbon fiber on which fullerene C60 absorbs, the method comprising sequentially performing dissolving fullerene in an organic solvent, immersing a material carbon fiber for 24 hours in the fullerene solution and extracting the carbon fiber from the fullerene solution (Shevskij, page 1- 5). Shevskij teaches that the fiber may be decanted and dried (Id.). Shevskij teaches that the fiber is polyacrylonitrile based carbon fiber (Id.). 
	Although Shevskij teaches generically that various solvents may be used, Shevskij does not teaches polyalkylene glycol solvent. However, Hideyuki teaches a fullerene solution for coating substrates and adsorption to fibers, comprising a polyalkylene glycol solvent such as triethylene glycol and 0.1%-50% by weight of fullerene, which overlaps the claimed range of 1 to 1000 ppm (Hideyuki, claims 1-6, paragraph [0025], [0063]). Hideyuki teaches that the solvent allows for higher concentration solutions to be produced and improved safety due to the lack of a need for distillation of the solvent, instead being stable during washing with water (Id., paragraph [0005]-[0006], [0062]). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to perform the method of Shevskij, and to utilize the polyalkylene solvent of Hideyuki, including the water washing step, motivated by the desire to perform a conventional method of coating carbon fibers with fullerene, utilizing a solvent which allows for higher concentrations and improved safety for the personal performing said method. 
Regarding Claim 8
	The prior art combination does not teach that the immersion temperature is between 10 and 100 degrees Celsius. However, it would have been obvious to one of ordinary skill to adjust, vary and optimize the range, such as within the claimed range, motivated by the desire to perform a conventional method of coating, utilizing an appropriate temperature for immersion based on the totality of the teachings of the prior art combination, including the polyalkylene glycol solvent of Hideyuki. 
Response to Arguments
Applicant's arguments filed March 17, 2022 have been fully considered but they are not persuasive. Applicant argues that in Hideyuki only mentions that the fullerene aqueous dispersion can be washed away with water (i.e. together  with fullerene therein). Examiner respectfully disagrees. Although excess fullerene in solution would in fact be washed away, any fullerene which is adsorbed on the carbon fiber would necessarily still remain.
Applicant argues that since Shevskij teaches a different solvent other than water, one of ordinary skill would not have considered washing the solution of Shevskij with water. Examiner respectfully disagrees. Examiner does not assert that the solution of Shevskij would be washed with water, but that the solution of Hideyuki applied to the carbon fiber of Shevskij would be washed with water. 
Applicant argues that the prior art does not disclose or suggest the unexpected result that a carbon fiber uniformly coated with a fullerene can be obtained by “washing the extracted carbon fiber with water.” Examiner respectfully disagrees. The prior art combination teaches the steps of preparing a fullerene solution, immersing a carbon fiber in said solution and extracting, washing and drying the fiber. The resulting coated fiber would necessarily comprise a uniformly coated carbon fiber since the method and materials are substantially the same. The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786